                Case 20-11043-RAM                 Doc 29   Filed 03/06/20      Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI-DADE DIVISION
 In re:
                                                            Case Number 20-11043-RAM
 GEORGE DE ARMAS,                                           Chapter 13
 SSN XXX-XX-0274

           Debtor.



                     DEBTOR'S NOTICE OF CONVERSION TO CHAPTER 7

          Debtor, GEORGE DE ARMAS, by and through undersigned counsel, pursuant to 11

U.S.C. § 1307 and Rule 1017 of the Federal Rules of Bankruptcy Procedure, files this Notice of

Conve,fSron to4 CJ1apt7jr 7.
x .
     / ili/J'JJ'ty~------'
       fl J/J/.·j!
 GJ(,i;{e De Annas

   (/~                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via

Regular U.S. Mail to all parties on the attached services list and via CM/ECF to all parties listed

below on March       b_,~020.
          Nancy K. Neidich, Chapter 13 Trustee - e2c8f0l@chl3miami.com and
          ecf2@chl3miami.com
          Office of the US Trustee - USTPRegion2 l .MM.ECF@usdoj.com
          Casa Financial Holdings, LLC. c/o Roniel Rodriguez IV - ron@rjrfinn.com

                                                       KINGCADE & GARCIA, P.A
            CERTIFICATE PURSUANT TO                    Counsel for the Debtor
              LOCAL RULE 9011-4(]J)                    Kingcade Building
                                                       1370 Coral Way
             I HEREBY CERTIFY that I am                Miami, Florida 33145-2960
        admitted to the Bar of the United States       www.MIAMIBANKRUPTCY .COM
        District Court for the Southern District of    Telephone: 305-285-9100
        Florida and I am in compliance with the
        additional qualifications to practice in       Isl Timothy S. Kingcade
        this Court set forth in Local Rule 2090-       X Timothy S. Kingcade, Esq., FBN 082309
      . l(A).                                          o Wendy Garcia, Esq., FBN 0865478
                                                       o Jessica L. McMaken, Esq., FBN 580 I 63
                                                                                                                                        I~
                                   Case 20-11043-RAM       Doc 29          Filed 03/06/20   Page 2 of 3                                 ~·
                                                                                                                                        r
                                                                                                                                        ~
                                                                                                                                        <
Label Matrix for local noticing               Casa Financial Holdings, LLC                   Synchrony Banlt                            ~
113C-l                                        12555 Biscayne Blvd. 1915                      PRA Receivables Management, LLC            i'"
Case 20-11043-RAM                             North Miami, FL 33181-2522                     PO Box 41021                               tf
Southern District of Florida                                                                 Norfolk, VA 2354.1-1021
Miami                                                                                                                                    t
Fri Mar 6 16:50:57 EST 2020
3 CI, Inc.                                    Barclays Bank Delaware                         Barclays Banlt Delaware
                                                                                                                                        ,
                                                                                                                                        !


19980 Si 78th Place                           Attn: Bankruptcy                               P.O. Box 8803
Miami, FL 33189-2181                          Po Box 8801                                    Wilmington, DE 19899-8803                  t
                                              Wilmington, DE 19899-8801
                                                                                                                                        f

Capital One                                   Capital One                                    Casa Financial Holdings, LLC
Attn: Banltruptcy                             Po Box 30281                                   150 West Flagler Street
Po Box 30285                                  Salt Lake City, UT 84130-0281                  Suite 1675
Salt Lake City, UT 84130-0285                                                                Miami, FL 33130-1522


Casa Financial Holdings, LLC                  CenterState                                     (p) JPMORGAN CHASE BANK NA
30 NGould St                                  Cardmember Service                             BANI<RUPTCY MAIL INTAKE TEAM
Sheridan, WY 82801-6317                       PO Box 790408                                  700 KANSAS LANE FLOOR 01
                                              Saint Louis, MO 63179-0408                     MONROE LA 71203-4774


Checksystems                                  Child Support Enforcement                      Citibank
7805 Hudson Rd                                PO Box 8030                                    Citicorp Credit Srvs/Centralized Bk dept
Saint Paul, MN 55125-1703                     Tallahassee, FL 32314-8030                     Po Box 790034
                                                                                             St Louis, MO 63179-0034


Citibank                                       (p)INTERNAL RMN1lE SERVICE                    Discover Banlt
Po Box 6217                                   CENTRALIZED INSOLVENCY OPERATIONS              Discover Products Inc
Sioux Falls, SD 57117-6217                    PO BOX 7346                                    PO Box 3025
                                              PHILADELPHIA PA 19101-7346                     New Albany, OB 43054-3025


(p)DISCOVER FINANCIAL SERVICES LLC            Elan Cardmember Service                        Equifax
PO BOX 3025                                   PO Box 790408                                  Po Box 740241
NEW ALBANY OB 43054-3025                      Saint Louis, MO 63179-0408                     Atlanta, GA 30374-0241



Experian                                      Florida Department Of Revenue                  IRS Centralized Bankruptcy Department
Po Box 2002                                   5050 I.Tennessee St                            PO Box 7346
Allen, TX 75013-2002                          Tallahassee, FL 32399-0100                     Philadelphia, PA 19101-7346



JP!i>rgan Chase Bank, N.A.                    Lopef ra Corporation                           Mercy Hospital
s/b/m/t Chase Banlt USA, N.A.                 7855 Ni 29 Street, Suite 182                   Resurgent Capital Services
c/ o Robertson, Anschutz & Schneid, P. L.     Miami, FL 33122-1119                           PO Box 1927
6409 Congress Avenue, Suite 100                                                              Greenville, SC 29602-1927
Boca Raton, FL 33487-2853

Office of the OS Trustee                      RDG Investments Group, LLC                     Receivables Management Group
51 S.i. 1st Ave.                              7194 Si 47th Court                             2901 University Av
Suite 1204                                    Miami, FL 33155-4656                           Columbus, GA 31907-7606
Miami, FL 33130-1614
                                 Case 20-11043-RAM                Doc 29            Filed 03/06/20      Page 3 of 3
Receivables Management Group                         Rennert Voqel Mandler 'Rodriguez, P.A.               Roniel Rodriguez, IV, P.A.
Attn: Bankruptcy                                     100 S.E. Second Street, Suite 2900                   Keystone Executive Plaza
2901 University Ave. Suite 129                       Miami, FL 33131-2119                                 12555 Biscayne Blvd., 915
Columbus, GA 31907-7601                                                                                   Miami, FL 33181-2522


Saga Bay Si 78th Place, LLC                          Sarah Tracy SiglerTrust                              Solar Solutions
19980 Si 78th Place                                  c/o Beech Bill Adivors                               9048 Si 152 Street
Miami, FL 33189-2181                                 8800 Third Avenue                                    Miami, FL 33157-1928
                                                     New York, NY 10022


Soneet Kapila, Trustee                               Synchrony Bank/Banana Republic                       Synchrony Bank/Banana Republic
1000 S. Federal Highway, #200                        Attn: Bankruptcy Dept                                Po Bo1 965005
Fort Lauderdale, FL 33316-1237                       Po Bo1 965060                                        Orlando, FL 32896-5005
                                                     Orlando, FL 32896-5060


TD Bank                                              TD Bank NA                                           Transunion
2401 Ponce De Leon Blvd                              PO Bo1 100290                                        Po Bo1 1000
Miami, FL 33134-6016                                 Columbia, SC 29202-3290                              Chester, PA 19016-1000



George De Armas                                      Nancy K. Neidich                                     Timothy S Kingcade Esq
2451 Brickell Ave #19-R                              www.chlJmiami.com                                    1370 Coral Way
Miami, FL 33129-2471                                 PCB 279806                                           Miami, FL 33145-2960
                                                     Miramar, FL 33027-9806




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).



Chase card Services                                  (d)Chase card Services                                Department of the Treasury
Attn: Bankruptcy                                     Po Bo1 15369                                          Po Bo1 21126
Po Bo1 15298                                         Wilmington, DE 19850                                  Philadelphia, PA 19114
Wilmington, DE 19850


Discover Financial                                   (d)Discover Financial
Attn: Bankruptcy Department                          Pob 15316
Po Bo1 15316                                         Wilmington, DE 19850
Wilmington, DE 19850




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


 (u)Miami                                            End of Label Matril
                                                     Mailable recipients       44
                                                     Bypassed recipients        1
                                                     Total                     45
